DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2,3,5-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2014/0103537 A1 to Kaibara teaches, as discussed previously, a power (¶ [0004]-[0007],[0035]) semiconductor device structure (FIGs. 1-6, ¶ [0004]-[0005],[0033],[0034]) comprising:
a lateral power transistor comprising a substrate (1, ¶ [0033]) providing a device area, an active region (region under 7a, 7b, 8) formed on the device area; 
a layer of conductive metallization defining an array of source (e.g. 11b, ¶ [0037]) and drain finger (11a) electrodes on the active region, the active region having a width and a length, each source and drain finger electrode extending across the width of the active region in a first direction between first and second edges of the active region,
a gate metal layer defining gate finger electrodes (8, ¶ [0034]) extending between (as viewed from above) each adjacent source and drain finger electrode;
an interconnect structure comprising interconnect metallization (17b and 17a, ¶ [0040]) and intermetal dielectric (13);
the interconnect metallization defining a drain bus (17a) and a source bus (17b);
the source bus (17b) extending in a second direction and being interconnected to the source finger electrodes;
the drain bus (17a) extending in the second direction and being interconnected to the drain finger electrodes; and
a source pad (22a, ¶ [0042]) and a drain pad (22b) for external contacts being provided, respectively, on the source bus and the drain bus;
wherein: the source bus (one of 17a, see Examiner-annotated figure below) runs near a centre of the source finger electrodes, and the drain bus is spaced from the source bus (as pictured):


    PNG
    media_image1.png
    742
    809
    media_image1.png
    Greyscale

Prior art e.g. U.S. Patent Application Publication Number 2016/0087074 A1 to Prechtl teaches (e.g. FIG. 1) wherein a distance between a drain bus and a source bus (i.e. distance “a” on left between 18 and 25S) is a minimum specified distance for a rated operational voltage (¶ [0019],[0022],[0024],[0043]), as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2019/0081141 A1 to Mizan et al. teaches (e.g. Fig. 5) wherein a gate metal layer (M1) provides a gate bus (“Gate bus (y)”) that runs between first and second portions of source fingers and drain fingers (left and right as pictured), the gate bus extending in a second direction (i.e. perpendicular to the source and drain finger extending direction) and interconnecting the gate finger electrodes to gate contact areas (¶ [0058]-[0060]), as discussed previously.
However, prior art fails to reasonably teach or suggest wherein the interconnect metallization defines a gate bus return overlying the gate bus together with all of the limitations of claim 5 as claimed.  Claims 2,3,6-16,26,27 are allowable in virtue of depending upon and including all of the limitations of allowable claim 5.
Additionally, prior art fails to reasonably teach or suggest in sufficient detail for example the first level of interconnect metallization defining: source fingers interconnected to the source finger electrodes; drain fingers interconnected to the drain finger electrodes; a source bus extending in the second direction and being interconnected to the source fingers; a gate return bus running in the second direction over the gate bus and interconnected to the source fingers; the second level of interconnect metallization defining: a source bus having laterally extending tabs interconnected to the source fingers of the first level of interconnect metallization; a drain bus having laterally extending tabs interconnected to the drain fingers of the first level of interconnect metallization; gate contact areas interconnected to the gate bus and the gate return bus being interconnected to the source fingers, together with all of the other limitations of claim 17 as claimed or similar claim 25.  Claims 18-24 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891